Exhibit 10(a)

 

LOGO [g29530img001.jpg]   

Alcoa

390 Park Avenue

New York, New York 10022 USA

 

Alain J.P. Belda

Chairman and Chief Executive Officer

March 19, 2008

Mr. J. Michael Schell

336 Central Park West, #4A

New York, NY 10025

Dear Mike:

I am pleased to confirm the offer we discussed for you to join Alcoa as
Executive Vice President – Business Development and Law reporting to the
Chairman and CEO. In this capacity, you will be elected an Officer of the
Company and your office will be located in New York City. The total compensation
package offered carries an annual targeted cash value of $1,200,000, as well as
substantial additional long-term compensation opportunities and includes the
following components:

 

  •  

Monthly salary $50,000 ($600,000 annualized). Salaries are paid on a monthly
basis. Your salary shall not be decreased without your express written consent.

 

  •  

For each fiscal year during your employment, you will have an annual opportunity
for variable cash compensation of 100% of base salary in effect for such year
for a full year if targets are met. This target annual bonus opportunity shall
not be decreased without your express written consent. The total opportunity for
exceptional performance is 200% of base salary. For 2008, you will be guaranteed
a full year’s bonus with a minimum payout of $600,000. If your employment is
terminated other than for Cause (as such term in defined in Alcoa Inc. Change in
Control Severance Plan adopted as of January 11, 2002 and in effect as of the
date of this offer letter (“CIC Severance Plan”)) or you resign for Good Reason
under the CIC Severance Plan or you die or become permanently disabled after the
end of the performance period but before the bonuses have been paid for such
year, you shall be entitled to payment of your earned but unpaid bonus.

 

  •  

You will be eligible for an annual stock award grant as part of the normal grant
cycle starting in January, 2009. Your stock award grant will be based on the
guidelines for executives at your level and will be subject to the provisions of
the plan at the time of grant; provided that your award shall be no less than
the midpoint for executives at your level and will take into account the
representations that the value of this award would be in the range of
$1,050,000. Under the current plan design, the midpoint of the 2008 guideline
for executives

 

1



--------------------------------------------------------------------------------

 

at your level was 28,500 awards. Dividend Equivalents are paid on the Stock
Awards during the vesting period.

 

  •  

You will also be eligible to participate in the Performance Share Plan as part
of the normal grant cycle starting in January, 2009. Your performance share
grant will be based on the guidelines for executives at your level and will be
subject to the provisions of the plan at the time of grant; provided that your
award shall be no less than the midpoint for executives at your level and will
take into account the representations that the value of this award would be in
the range of $1,050,000. The midpoint of the 2008 guideline for executives at
your level was 28,500 performance shares. Under the current plan design, you
will have the ability to earn 0 to 200% of the grant amount depending on one
year company Return on Capital performance relative to a selected external peer
group. The actual performance shares earned will vest upon the third anniversary
from the date of grant. Dividend Equivalents are paid on the Performance Shares
during the three-year vesting period.

 

  •  

On your hire date, you will be granted a special, one-time equity grant in the
form of Stock Awards (i.e., restricted stock units) with a grant value of
$2,500,000. This award will vest on the third anniversary of your hire date. You
will receive Dividend Equivalents on the Stock Awards during the vesting period.
Should you be terminated for other than Cause (as defined in the CIC Severance
Plan), should your employment be terminated by you for Good Reason pursuant to
the CIC Severance Plan, should you die or should the Board of Directors of Alcoa
or the Committee administering the equity plan cancel this award (or any portion
thereof) other than because your employment has been terminated for Cause (as
defined in the CIC Severance Plan) or because you have violated the non-compete
in the executive severance agreement, the grant will be cancelled and a cash
equivalent will be paid based on the equity value on the date of termination,
which amount shall be paid to you (or your estate) within 30 days of your
termination date. In the event of your permanent disability, the grant will be
cancelled and a pro-rata cash equivalent will be paid based on the equity value
on the date of termination (i.e., you will be paid the cash equivalent value of
the award determined by multiplying such value by a fraction, the numerator of
which is the number of days you have worked for Alcoa and the denominator of
which is 1095), with such amount paid to you within 30 days of your termination
date. Upon vesting, freely tradeable shares shall be delivered to you promptly,
but in no event more than 30 days following the vesting date. Once vested or
once the cash equivalent becomes due to you hereunder, this award is not subject
to forfeiture for any reason.

 

  •  

You will be paid a $1,000,000 cash sign-on bonus on your first day of employment
subject to all required tax withholdings. Should you voluntarily resign (other
than for Good Reason pursuant to the CIC Severance Plan or upon

 

2



--------------------------------------------------------------------------------

 

death or disability) within three years of receipt of this payment you agree to
reimburse Alcoa pro-rata on an after-tax basis for the time after your date of
termination not worked within three years of hire. For purposes of this
repayment obligation, Alcoa agrees that the after-tax value to you of this
payment is $525,000.

 

  •  

You will be granted an individual deferred compensation amount of $1,000,000 on
your first day of employment, and annually on your hire anniversary thereafter.
Each grant will be deposited into your account in Alcoa’s Deferred Compensation
Plan and each grant will vest (including any change in value from investment) on
the earlier of the third anniversary of the grant date or age 66. In the event
that Alcoa terminates you for other than Cause (as defined in the CIC Severance
Agreement) or you resign for Good Reason pursuant to the CIC Severance Plan, any
unvested grants (including any change in value from investment) will become
fully vested as of your termination date. In the event of your death or
permanent disability, a pro-rata amount (including any change in value from
investment) will be vested on your termination date based on time worked in the
grant period (i.e., multiplying the value of the annual deferred compensation
award (plus any change in value from investment) on the date of termination by a
fraction, the numerator of which is the number of days you worked from the grant
date to your termination date and the denominator of which is the number of days
from the grant date to the original vesting date). Once vested, your deferred
compensation awards shall be paid in accordance with your election form.

 

  •  

You will be eligible for Alcoa benefit, perquisite and other compensatory awards
and accommodations pursuant to Alcoa’s plans, programs, policies and other
agreements, including medical, life insurance, and disability (details will be
provided separately), on a basis no less favorable to you than provided any
other senior executive of Alcoa (excluding the CEO and the current COO (but not
any other COO)).

 

  •  

You will be eligible to receive Alcoa contributions for your future from these
programs:

 

  •  

Annually, 3% company contributions of your base pay and annual incentive;

 

  •  

Annually, a 401(k) savings plan match of your savings dollar-for-dollar up to 6%
of your base pay

 

  •  

You will be eligible for five weeks of vacation per year.

 

  •  

Your position will be covered under Alcoa’s Change in Control provisions,
including, without limitation, the CIC Severance Plan. In this regard, we
confirm

 

3



--------------------------------------------------------------------------------

 

that you have been designated a Tier II Employee for purposes of the CIC
Severance Plan.

 

  •  

As of the date of your election as an officer, you will be covered by Alcoa’s
By-laws and Charter (see attachment). The Indemnity Agreement will remain in
effect until suits can no longer be brought against you as a matter of law.

 

  •  

You will be entitled to the attached executive separation agreement which must
be signed and returned to be effective. Alcoa agrees to execute such executive
separation agreement immediately upon receipt of your signed agreement. The
entitlements due to you in this offer letter upon a termination other than for
Cause, a resignation by you for Good Reason pursuant to the CIC Severance Plan
or upon death or disability shall be in addition to any payments due to you
under the executive separation agreement. In addition, upon any termination of
employment, you shall be entitled to any rights, payments or entitlements under
any applicable plan, policy, program or arrangement of, or other agreement with,
Alcoa (without duplication of any benefit or payment on a benefit-by-benefit or
payment-by-payment basis).

 

  •  

Alcoa will pay to your legal counsel the reasonable costs associated with the
fees and disbursements for legal counsel on your behalf associated with the
negotiation of your employment agreement and related documents with Alcoa, Inc.

Alcoa intends to provide the payments, benefits and entitlements in this offer
letter to you in a manner which does not impose any additional taxes, interests
or penalties on you or such compensation under Section 409A of the Internal
Revenue Code of 1986, as amended from time to time and its implementing
regulations (“Section 409A”). In addition, notwithstanding anything to the
contrary in this offer letter or elsewhere, if you are a “specified employee” as
determined pursuant to Section 409A as of the date of your “separation from
service” (within the meaning of Final Treasury Regulation 1.409A-1(h)) and if
any payment or benefit provided for in this offer letter or otherwise both
(x) constitutes a “deferral of compensation” within the meaning of Section 409A
and (y) cannot be paid or provided in the manner otherwise provided without
subjecting you to “additional tax”, interest or penalties under Section 409A,
then any such payment or benefit that is payable during the first six months
following your “separation from service” shall be paid or provided to you on the
first business day of the seventh calendar month following the month in which
your “separation from service” occurs. In addition, any payment or benefit due
upon a termination of your employment that represents a “deferral of
compensation” within the meaning of Section 409A shall only be paid or provided
to you once your termination of employment qualifies as a “separation from
service”. Finally, amounts or benefits payable under this offer letter shall be
deemed not to be a “deferral of compensation” subject to Section 409A to the
extent provided in the

 

4



--------------------------------------------------------------------------------

exceptions in Treasury Regulation Sections 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exception under
subparagraph (iii)) and other applicable provisions of Treasury Regulation
Section 1.409A-1 through A-6.

You must do the following upon your hire date or shortly thereafter:

 

  •  

Signing an Employment Agreement when you report to work (see attachment). In the
event of a conflict between the Employment Agreement and this offer letter, this
offer letter shall control and, in this regard, the Employment Agreement does
not supersede this offer letter. In addition, upon termination of employment you
shall be permitted to retain your personal papers, rolodexes, information
relating to your compensation and materials you reasonably believe are necessary
for your tax purposes.

 

  •  

In addition, you are subject to the stock ownership guidelines for employees at
your level (currently 50,000 shares). You will have five years to achieve the
required share ownership level.

This offer is binding on Alcoa as of the date first written above and
irrevocable unless you fail to return an executed version of this offer to Alcoa
by the close of business on March 21, 2008. In the event of termination of your
employment, you shall not be required to mitigate damages by seeking other
employment and there shall be no offset or recoupment against any payments,
entitlements or benefits due to you hereunder or otherwise on account of any
subsequent employment or on account of any claims Alcoa or any affiliate may
have against you. This offer letter shall inure to and be binding upon you and
Alcoa and your heirs and the successors and assign of both parties. In the event
of a conflict between this offer letter and any other plan, policy, program or
arrangement of, or agreement with, Alcoa, this offer letter shall control. This
offer letter cannot be waived, amended or terminated unless done so in a written
agreement specifically referencing the action being taken and signed by the
party (or parties) against whom it is being enforced.

We believe that you have the leadership and experience to make a significant
contribution to the success of our company. To accept our offer, simply sign and
date the bottom of this letter and return it to me. If you have any questions,
please feel free to call me at (212) 836-2670.

 

5



--------------------------------------------------------------------------------

I look forward to receiving your signed letter and to working with you to
achieve our goals. We expect your assignment to be both challenging and
rewarding. Welcome to Alcoa!

Sincerely,

 

/s/ Alain J. P. Belda

Alain J. P. Belda

Chairman and Chief Executive Officer

Alcoa, Inc.

 

6



--------------------------------------------------------------------------------

Attachment

I, J. Michael Schell, am pleased to accept your offer of employment for the
position of Executive Vice President – Business Development and Law, per the
date of this letter.

I would like my start date with Alcoa to be: Later of May 1, 2008 or such date
that is consistent with my obligations to my current employment but in no event
later than 95 days after the date I accept this offer letter.

 

Accepted by:     Date: /s/ J. Michael Schell     March 19, 2008 J. Michael
Schell    

 

7